Adoption by Slovakia of the single currency on 1 January 2009(debate)
The next item is the report by Mr Casa, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 - C6-0198/2008 -.
Ladies and gentlemen, let me congratulate Slovakia and our Slovak fellow Members on this success for their country and for the euro area.
Madam President, on behalf of the Commission, I would first like to thank the Committee on Economic and Monetary Affairs and the rapporteur, Mr Casa, for the excellent work they have done in assessing Slovakia's fulfilment of the convergence criteria for adopting the single currency.
With Slovakia's entry into the euro area, this will have sixteen members, four of them from the group of countries that joined the European Union in 2004.
This is the fifth enlargement of the euro area since the single currency was introduced in 1999. It is clear proof that it is open to all Member States meeting the conditions set by the Treaty.
Slovakia's entry into the euro area represents the crowning of the remarkable progress made by the Slovakian economy over the last decade. It will enable the country to benefit from the important advantages offered by Economic and Monetary Union, as set out in the report adopted by the Commission last May on 10 years of EMU.
This report also demonstrates that, to benefit fully from the advantages of the euro, it is necessary to pursue sound macroeconomic policies to protect a country's competitiveness once the exchange rate is fixed irrevocably. This includes fiscal discipline, a responsible wage policy and structural reforms, particularly as regards the functioning of the labour market.
Without a clear commitment to this, there is a danger that inflation could become a real and considerable problem. This point is mentioned explicitly in Mr Casa's report, with which the Commission is in complete agreement.
The Ecofin Council of 3 June approved the Commission's report on Slovakia's fulfilment of the convergence criteria. The European Council meeting in Brussels on Thursday and Friday should, once Parliament's opinion has been received, confirm the political support for Slovakia's adoption of the single currency, which will be validated by the Ecofin Council in July.
Next week, the Commission will propose the definitive exchange rate between the Slovakian crown and the euro, which will also be formally adopted by the Ecofin Council in July.
In this respect I would like to thank the Committee on Economic and Monetary Affairs and Mr Casa for the work begun some months ago to enable Parliament to give its opinion within the tight deadlines that our three institutions are given to make a sound assessment of the fulfilment of the criteria by the Member State concerned, and to leave it enough time to complete the practical arrangements for adopting the euro on 1 January 2009.
We have an important moment ahead of us because in this Parliament we are once again discussing the enlargement of the euro area to include an ex-Communist country, a country that, like my own country, Malta, joined the European Union in 2004, a country that needed to change its economy in order to be able to meet the criteria laid down in the Treaty. This was not easy to achieve. We have been in discussion for months with the Commission, with the European Central Bank, with the Slovak Government as well as with the whole of Slovak civil society to ensure that the process can truly help Slovakia to meet all the criteria laid down in the Treaty.
After the Commission issued its report, we, as Parliament, went through a process of discussion and consultation that was truly a very important moment, even for me, because I could see what the Commission was saying, not only what the European Central Bank or the Slovak Government were saying, but I could understand from the Slovak people how they perceive this historic step that they will take, God willing, next January.
As the Commissioner stated just before me, today Slovakia has a responsibility, because there is a queue of countries behind it, the majority of which, like Slovakia, are emerging from a Communist era and wish to enter this area that is so important for the European Union. Therefore, the country that we are talking about today has a responsibility to remain durable as regards convergence, and especially as regards the inflation rate that was the subject of much discussion even in my report. However, from the statistics we have before us today, it is clear that we have a problem throughout the area and we cannot single out Slovakia, because today we are talking about an inflation rate that actually increased in the 21 countries of the European Union. Therefore, we must not only ensure that Slovakia maintains a durable inflation rate, but also see how the inflation rate can be reduced as much as possible in all the countries already in the euro area. We know about the problems that we are currently facing, the oil problem that is not affecting us in a positive way, and we therefore have to consider how we are going to tackle this very important issue.
As I said, Parliament has visited Slovakia for the first time and I would appeal that delegations from this Parliament are sent to each country that is going to enter the euro area because this provides an opportunity to hear and learn more about how the economy is really faring in that particular country.
As for the Commission, I am slightly disappointed with the reassessment it carried out after the convergence report was officially published. I do not think that this Parliament should be treated in the way the Commission treated it because we should at least have been consulted. I understand that the reassessment cannot be published very far ahead because of the possibility of speculation, but this Parliament requires that when similar measures are taken after the convergence report has been compiled, we as Parliament should be consulted, even if it is not until the last moments of this decision.
In closing I would like to thank all those who assisted me in preparing this report, including the shadow rapporteurs from all the political groups, my coordinator and the committee chairs, who were always very cooperative on this report. Lastly, I thank the Slovak people and wish them well with this historic step they are now going to take. We should vote in favour of this important step, not only for their sake, but also for the sake of the whole of the European Union.
Mr President, ladies and gentlemen, I, too, would like to thank the rapporteur. I have been having a few additional thoughts about Slovakia's accession to the euro area over the last few days.
The Group of the European People's Party (Christian Democrats) and European Democrats will be voting in favour of this report. Based on the events surrounding the change from the koruna to the euro, we again submitted relevant amendments and compromise proposals because this change, which was more than the allowable 15% fluctuation, led to a dispute in Parliament too. All we can do is ask of the Commission - and not just ask, but actually insist - that it helps out here so that for future adoptions of the single currency, the criteria that are already laid down in the Treaty will be made specific.
Since becoming a Member of the European Parliament, I have been present every time a new country has adopted the single currency. Each time, we have been presented with new arguments, including the one that 'after all, the previous states were able to do it this way too', and this will become a neverending story. I consider it important that we see joining the euro area less as a matter of national honour and more as a goal of making the criteria more objective, which is good for the state that is joining.
The upward revaluation of the koruna by more than 17% is certainly economically justified. Whether it was right to combine the timing of the revaluation with entry to the euro area is another matter. Therefore, we should do everything possible to ensure that the euro and the overall economy achieve something good, rather than restricting ourselves to the point of view of a political situation of limited duration, whether European or national.
Let me mention briefly what happened on Thursday. I think it is wrong for the European Parliament to ignore this repeatedly, and we will have a major debate about this tomorrow. We will vote today on whether Slovakia should join the euro area and ECOFIN will do so in July. We saw on Thursday how one member of the euro area said that it did not want the European Union to be the way it is. High representatives of your home country then chimed in along the same lines, Commissioner.
The euro was never an end in itself. The euro was always just a marker along the way to further development of the European Union. Now - although the Council is not here, unfortunately - everyone is asking the same question: where to with Europe now? What are the next specific steps? Some are talking about the core of Europe, others of alternatives, still others are saying we should stop expanding, but some are behaving as if nothing will change. Therefore, we will try again with the euro, and even try again after that.
However, when we make these decisions, we should bear in mind the political realities in the European Union, so when we vote today, I will have very mixed feelings about whether simply ignoring the vote - the reality in Europe - is really the right thing to do.
on behalf of the PSE Group. - (PL) Mr President, I would like to begin by thanking Mr Casa for producing an excellent report. I wish to say that the PSE Group will be supporting this report.
I would also like to emphasise that we are dealing for the first time with the entry of a Central European country, a post-Communist country from the old Soviet bloc, into the euro area. I see this as not only a symbolic event, but also an important step along the road towards European integration. This is a success for the monetary union, as it is being entered by a dynamic and competitive economy unburdened by public debt, and this will surely serve to strengthen the euro area. Secondly, it is also a success for Slovakia, which successfully met all the membership criteria and will be able to benefit from the advantages of a common currency. This success is particularly important and necessary today, when the results of the failed referendum in Ireland have shaken faith in the future of European integration. Slovakia's accession to the euro area shows that the process of deepening European integration is moving ahead, and I believe that even the greatest Euro-sceptics will not be in a position to hold it back.
Slovakia's acceptance into the club of States making use of the common currency is confirmation that, when introduced, consistently economic and structural reforms pay off and bring positive results. Today Slovakia is one of the most rapidly developing States in the European Union. Commissioner Špidla spoke about this. One source of these successes is in fact reforms, and here thanks and recognition are due, both to Mikuláš Dzurinda's government, which brought in these difficult reforms, and to Robert Fico's current government, which is continuing them.
Slovakia's adoption of the euro is also a major challenge. In particular, the Slovakian Government must make sure that the change in currency takes place in an organised manner, so that there are no price rises, and so that the Slovak public's support for the new currency is maintained in future.
In congratulating my Slovak fellow Members on this success, I would also like - as a Polish MEP - to express the hope that my country will soon be joining them.
Mr President, Slovakia has indeed achieved amazing things within a few short years. Who could have imagined that Slovakia would be one of the first of the new Member States to be able to join the euro area? However, the hard work is not over; in fact, it has only just begun. In their assessment and analysis, the Commission and the European Central Bank made it clear that the question of whether inflation can be kept at the desired level over the long term remains open. Indeed, Slovakia is aware of this problem. Otherwise this unparalleled step of revaluing the country's currency, the koruna, by more than 17% to match the euro makes no sense. I can only appeal to Slovakia not to give us cause to experience a second Slovenia where, almost as soon as the country joined the euro area, inflation became rampant.
The step you have taken of revaluing the koruna shows that you are taking dealing with inflation seriously. It is true that imported inflation, especially in the case of energy products, can be kept somewhat in check by this means. However, that does not mean that measures in other areas cease to be very important; they always will be. As Commissioner Špidla mentioned, restrictive fiscal policies, wage increases that continue to focus on increasing productivity and not on the wishes of employees, and mobilisation of the employment market are all part of it. We know that circumstances vary greatly between Slovakia's diverse regions. There is above average unemployment in some regions while in others, there are too few skilled workers.
Mr Radwan is absolutely right. Joining the euro area is not just an economic step, but also a political one. Back then, it was designed as entry to a phase that would be completed by a much more extensive integration. I hope that Slovakia, through moderate, correct, structure-oriented policies, will make its contribution to being able to chalk this entry up as a success at the end of the day.
Mr President, in taking the floor in this debate on behalf of the UEN Group, I wish to draw attention to the following issues. Once again the European Commission is reminding us of the need to meet all of the Maastricht criteria prior to entry into the euro area, with reference to the new Member States. Meanwhile, it is choosing to remain silent regarding the fact that, at the time the euro was introduced, many of the old Member States did not meet these criteria.
Secondly, despite changes in the Stability and Growth Pact that benefit such countries as Germany and France, the characteristic lenient position taken by the Commission with regard to the largest States in the euro area concerning observance of the Maastricht criteria has not changed. The Commission has in the past tolerated both significant budget deficits and, especially, a level of public debt exceeding 60% of GDP, and it appears to be tolerating these still. In 2006 public debt in the Fifteen was, on average, 63% of GDP, and as many as half of the countries in the euro area had a public debt that exceeded 60%. In this situation, Slovakia's achievements in the form of a deficit of 2.2%, or a public debt of just 29%, with inflation at 2.2%, are particularly worthy of mention.
Slovakia's entry into the euro area will be an important experience for the new Member States. They all have a relatively low level of GDP per head, a large income differential over the populace, a low level of affluence or a relatively low overall level of prices. The consequences of introducing the euro in Slovakia, especially...
(The President cut off the speaker)
on behalf of the IND/DEM Group. - (DA) Mr President, Slovakia wishes to participate in the euro, and I do not blame it for that, yet I wish to take this opportunity to call for level-headedness. After all, it could be said that the euro is about to take its first test. For various reasons, we are seeing price increases, not only in Europe but worldwide. Inflation is rising, and inflationary expectations have been generated. The euro as a currency has not faced this test before. The European Central Bank operates on the basis of a maximum inflation rate of 2%. It has no means of enforcing this ceiling other than to raise interest rates in order to reduce the level of activity in an attempt to bring down inflation. If it does this, there is reason to fear recession. The Stability and Growth Pact focuses exclusively on ensuring that public deficit does not exceed 3% of GDP. This restraining of economic stimulation gives us grounds to fear further recession in Europe. If I were Slovakia, I would at all events defer abolishing my own currency in favour of the euro until the latter has passed its first test in economic crises.
(SK) Mr President, ladies and gentlemen, Commissioner, we can learn a lot from history. In the 1990s most of the then eurozone members were not capable of meeting the convergence criteria. Most of these countries had problems with excessive deficits, public finances and inflation.
During the reference year, 1997, Germany had problems complying with the criterion relating to the level of public borrowing, and as a result even those countries that had significantly exceeded the criteria values, such as Belgium or Italy, were tolerated. Some countries in the nascent eurozone had even resorted to so-called 'creative accounting', i.e. procedures that made their economic results look better than they were. Afterwards, although there were some hiccups, most of the eurozone members solved and continue solving these problems under the umbrella of the euro, a strong single currency. I must point out that these countries have not met all the deficit criteria. Therefore, those who point the finger at the applicants for accession to the eurozone should take care not to cast the first stone.
The Slovak Republic not only met the convergence criteria; it met them well in advance. The development of the Slovakian parameters had been monitored for a long time and was fully transparent. Fears of future inflation, expressed by the European Central Bank, can be generally applied to all eurozone members because the European economy is not developing in a vacuum. The current global price explosion is proof of this.
Consequently, I welcome the positive position of the European Commission and of the European Parliament as highlighted in the report by the rapporteur, Mr Casa, on the adoption by Slovakia of the single currency on 1 January 2009. This position is not only a technical but also a significant political gesture that signals to other applicants for accession to the eurozone that their efforts can lead to a tangible result.
(SK) I would like to begin by expressing my thanks to the rapporteur, Mr David Casa, for his excellent and balanced report, and for his pragmatic approach when evaluating the individual amendments.
Slovakia's accession to the eurozone has not come about by chance. It is the natural culmination of enormous efforts by the Slovak Governments that created, in particular between 1998 and 2006, a solid economic base through radical economic reforms in the areas of finance, tax and social affairs.
These reforms, together with direct foreign investment, have enabled Slovakia to enjoy constant and high economic growth. Continuous efforts to reach the goal, as well as the responsible conduct of the Slovak Governments and the National Bank, made it possible to meet all the Maastricht criteria necessary for accession to the eurozone, without extra influences such as hidden inflation or the artificial strengthening of the Slovak currency, the koruna.
Some members of the ECON Committee have voiced their concerns about the long-term sustainability of these criteria, in particular a low inflation rate. I am convinced, however, that Slovakia has all it needs to meet these criteria on a long-term basis, provided that at least a standard fiscal policy is in place and further structural reforms are carried out. The developments in the area of energy and food prices are, and will continue to be, a global problem. Slovakia will definitely not be a country that goes beyond the agreed framework.
To conclude, I would especially like to congratulate the people of Slovakia, who accepted these fundamental and radical reforms and therefore deserve the utmost praise for achieving this positive result.
(FR) Mr President, Commissioner, I believe that thanks to our rapporteur, Mr Casa, we have a balanced report for welcoming the political decision we are going to take: Slovakia's entry into the euro area. This is the first of the 'Visegrad' countries to join the area and I believe that, from a political point of view, it has major significance that needs to be underlined.
For the Slovaks, it is the end of one adventure and the start of another. It is the end of preparation and of reaching a position that fulfils the Maastricht criteria. Experience has shown us that once a country joins the euro, the hardest is often yet to come. In Slovakia's case, we can see that from the point of view of controlling inflation and pursuing balance, and from the point of view of social cohesion and implementing structural reforms, there is still much to be done. To achieve this, I believe the mechanisms we are discussing so that, in future, the Economic and Monetary Union is better able to support and work together on the way Member States use their currency, will be helpful.
We will not be changing the much-discussed Maastricht criteria. Nobody has asked for them to be changed, and yet they have to be interpreted, to be examined in a changed context. Economic and Monetary Union is now 10 years old, and we know what is still wrong with it in terms of the balance between economic policy, monetary policy and even its external representativeness. It is this Economic and Monetary Union that Slovakia is joining; it is not the same situation as 10 years ago and we all need to take this into account.
(SV) Who would have thought, when Vladimir Mečiar led Slovakia, that his country would not just become a Member State of the EU but would also introduce the euro some 10 years on. It is truly a Slovakian miracle. The rapporteur points out the advantages which the euro brings but also the risks and problems which may arise. It is good that Slovakia has taken on board the ECB's view of the risk of increased inflation with the adoption of the euro and I think it was necessary therefore, after consultation, to revalue the koruna. It shows both instinct and confidence for good future economic policy as a member of the euro group.
Mr President, I hope that in the near future my own country will also realise the importance, both economically and politically, of participating fully in EU cooperation. Although referendums are not very popular these days, I hope that over the period 2010-2011 we shall be able to hold a referendum which will vote to introduce the euro in Sweden.
The financial crisis shows what a strong European currency and an effective central bank mean to the protection of the EU's growth and economy. With the continued application of strict criteria for entry and with constructive assistance available to all those who become members of the euro group, the EU's economy will become even stronger.
(HU) Thank you for the opportunity to speak. A great moment has arrived, since Parliament, and later on the Council in the formal legal sense, are about to decide whether the first of the former Council for Mutual Economic Assistance (CMEA) and Warsaw Pact countries will be admitted to the single currency area. I congratulate Mr Casa, the rapporteur, for doing a splendid, outstanding job.
I am delighted that Slovakia has fulfilled all the criteria set out in quantitative terms in the EC Treaty as conditions for admission to the euro zone. This achievement is the result of ten years' work. I believe it is important only to voice an opinion on whether the applicant country has fulfilled the criteria, because otherwise we discriminate among Member States on the basis of whether they joined the euro zone earlier or will do so in future. Loosely defined sustainability criteria - notably with regard to inflation or debt - or real convergence cannot be the subject of separate quantitative analysis in the report, since all Member States in the euro zone, must be trusted equally from the moment they join to implement sustainability. This is especially the case if the Member State in question has a low and falling level of debt compared to its fellow euro club members. This is a vital question for the future enlargement process.
The Slovak Government is taking on a huge responsibility. As soon as its exchange rate is frozen, in other words from July onwards, it must demonstrate that it is not only concerned with its own membership of the euro zone but also carries responsibility for the other countries in the region. In view of this, Slovakia must use all means at its disposal to keep inflation under control, in other words within the reference limit. In doing so it will demonstrate that the understandable and justifiable fears expressed by several Members of this House and the European Central Bank (ECB) - namely that after the massive shift in the central exchange rate occurs, Bratislava may unable or unwilling to keep the brakes on the inflationary pressure resulting from import prices and from closing the price gap - are not compounded by an irresponsible attitude.
Furthermore, this is not the time or the place to address other unresolved issues relating to enlargement of the euro zone. Issues such as ensuring that applicant countries submit their request in time, defining what we mean by discipline concerning the timeframe between the Commission forming an opinion and a decision being reached, or defining the notion of real convergence, or how long we can realistically expect exchange rate stability to be maintained in the event of appreciation, must be addressed separately. These issues should not be addressed here, in a selective and discriminatory way, and this is why I am abstaining today from voting on these issues. Thank you, Mr President, for the opportunity to speak.
(SK) In recent years the Slovak Republic underwent many difficult reforms and the present government has successfully compensated the poorer sections of society affected by them. Since the government approached, responsibly and conscientiously, not only the compensation with regard to the reforms but also the task of meeting the obligatory criteria and ensuring a smooth overall process culminating in the adoption of the euro on 1 January 2009, Slovakia today has one of the most successful economies (not only within the Union) and we have also succeeded in increasing the employment rate. All of these facts suggest that the new criterion of permanently sustainable inflation will not be an insurmountable problem for Slovakia in the future either.
It is the sincere wish of the Government of the Slovak Republic that the adoption of the euro on 1 January 2009 should not have a serious impact on the poorer sections of society. Consequently, the government is already taking steps to protect these people and to create for them a comfortable framework for the period of preparation for the new currency and later its use.
For example, the Slovak Government will soon debate a moratorium on the prices of some basic foodstuffs. Another similar step is the attempt by the Slovak Government to reach an society-wide consensus on the issue of the transition to the euro. The government has involved the regional and local governments, professional circles and civil society, as well as churches, in this programme.
Ladies and gentlemen, allow me to finish by saying that cooperation and mutual respect, rather than unsubstantiated and often populist criticism, are the only successful way forward for the Union, in all respects.
Mr President, it is rather a peculiar day for us. We used to live in the same country, Czechoslovakia, and now, today, we Czechs can wish all the best to the Slovaks in joining the euro.
Slovakia was given the green light to join the euro zone a few weeks ago. The Slovakian Government as well as the Slovak Central Bank are well aware that meeting crucial criteria, not in the short term but in the medium and long terms, will be a demanding task.
The Slovak economy is in the process of catching up with the rest of the European Monetary Union. That may lead to pressure on prices and inflation and I am sure that the Slovaks will cope with it. But that is not what I want to talk about now.
Today I would like to put the emphasis on something different, on something which I would personally call the Slovak story, the way to the euro. The reality that Slovakia will join the euro zone is based on sound foundations and the remarkable results of the Slovak economy. It is fair to stress the positive role of the former Centre-Right coalition Slovak Government, led by its skilful Prime Minister Mikuláš Dzurinda. Having carried out all important structural reforms, the Slovak economy has met all important criteria: reduction of public debt and keeping inflation under control; the author of these reforms was the government and cabinet of Mr Dzurinda. I wish all the best to the Slovaks in the euro zone.
(SK) In the course of the last six years, the Slovak economy has been growing at an average rate of more than 6.5% per year. Last year growth even exceeded 10%. According to all the indicators, Slovakia meets the criteria with room to spare.
The Slovak authorities are aware of the situation with regard to the real and nominal convergence of the Slovak economy and its potential impact on future economic and inflationary development. In their opinion, Slovakia's consolidation is in line with the Stability and Growth Pact. In accordance with the approved three-year budget, the primary fiscal goal is to reach the deficit of 0.8% by 2010, so this means meeting the fiscal goal. In accordance with the agreed data, the goal is to reach a balanced budget by 2011. That means budget a surplus of 1.3% leaving aside the second pillar.
The Slovak Government has adopted measures to keep inflation under control. In June it approved a modernisation programme, featuring structural reforms of the labour market, consolidation of public finances and support for education, science and research. Let me emphasise that the representatives of the business community, entrepreneurs, employers, trade unions, pensioners, Slovak towns and villages, and banks all support the adoption of the euro in Slovakia. The government's social partners signed a declaration in which they undertake to keep wage increases in line with productivity growth. This will significantly contribute to the sustainability of inflation in Slovakia.
I would like to thank the rapporteur and the shadow rapporteurs for their correct approach, based on numbers, facts and analyses. The Slovak officials and the Slovak people wish to contribute to the development of the European economy, and thus to the stability and reliability of the euro.
(SK) Since the euro is an important symbol of removing barriers and bringing Europeans together, the adoption of the euro by Slovakia is yet another historical step in the process of European integration.
The preparations for the adoption of the euro by Slovakia had begun even before the Slovak Republic joined the European Union. The previous Slovak Government, led by Mikuláš Dzurinda, approved the strategy for the adoption of the euro as far back as 2003. It implemented important reforms that made Slovakia a successful country, economically and politically.
As inflation has increased in Slovenia since the country adopted the euro, the issue of the sustainability of inflation and the public deficit causes anxiety in Slovakia. However, I do not agree with the views of some of my colleagues that additional criteria for monitoring the economic stability of Slovakia are needed.
Slovakia meets all of the Maastricht criteria, which are the conditions for the adoption of the euro. It is too late for a debate on setting the Maastricht criteria for fast-growing economies. Instead I would like to mention the reason for the change in the central parity, which the German Members presented as a negative phenomenon. The central parity shift reflected, on two occasions, the economic development of the country, which was backed up mostly by productivity growth.
I call on the Government of the Slovak Republic to step up the campaign targeted at the citizens, in particular the provision of information to vulnerable groups. I think that dual price display should be obligatory not only for six months before entering the eurozone but also for at least one year after adopting the euro. This will help consumers to get used to euro prices.
I am convinced that a good competitive business environment will result in more choices for consumers, which is the best remedy for rising prices. I believe that Slovakia will also learn from the experience of those countries that have already adopted the euro.
To conclude, I would like to congratulate my colleague, Mr David Casa, for his support for Slovakia's accession to the eurozone. I believe that his name will go down in the history of the Slovak Republic.
(PT) Mr President, Commissioner, ladies and gentlemen, 10 years after its birth, the euro is an undeniable success and is today one of the pillars of trust for citizens in the European project. I therefore welcome the enlargement of the euro area. Following on from identical decisions regarding other states, it will now extend to Slovakia.
However, in mentioning the 10th anniversary of the euro, we must include the lessons learned along the way, lessons on the sustainability of the process and on the impacts on real convergence that are linked to the single currency. Perhaps there is some scope for improving application of the accession criteria and perhaps thought should be given to the sustainability and robustness of the process for old and new members. In the case of Slovakia, the 17% revaluation of its currency, albeit planned and in line with the Treaty criteria, gives food for thought.
As I said, these questions deserve a serious debate in which the European Parliament must have an active voice, and the Socialist Group's wish is for the euro to contribute to more than just financial stability. It must also be an instrument serving to boost the Union's real convergence, employment and progress. We shall suggest continuing this discussion in more depth during the EMU@10 debate, that is to say the celebration of ten years of the euro.
For the time being, I should just like to congratulate the rapporteur and shadow rapporteurs and recognise and praise the extraordinary efforts undertaken by Slovakia, its Government, and the social partners, and the success they have already achieved. I hope they will be successful in their forthcoming participation in the single currency project and my very best wishes to them in exactly this regard.
(DE) Mr President, it is a good thing that Slovakia has the opportunity to join the euro area. You only have to imagine what it would have been like in Europe over the last year without the euro. The currencies of the individual states would have been a target, just as in the days of Soros. However, as Italy has shown, sometimes being bound so securely to the euro is not quite such a good thing. If it were possible to advise Slovakia - which, of course, would have to make its own decision - then I would be giving some thought to an opt-out clause, especially because of what is now happening at European level. We are running the risk that the EU Summit will not read the signs of the times, that it will carry on as if it is 'business as usual'. The distance between the citizens and the European elite is growing in such a way that the entire European project is put at risk, whereas instead everyone should be working towards true democracy.
(SK) I would like to thank the rapporteur, Mr David Casa, for his work on the report. In the last decade, in particular during the years of Mr Mikuláš Dzurinda's Government, post-communist Slovakia implemented demanding socio-economic reforms that made it possible for the economy to meet the Maastricht criteria.
Slovakia's adoption of the euro will bring about changes. It is necessary to prepare the citizens for the changes and to persuade them that accession to the eurozone will be beneficial to them. It is necessary to create a sense of trust in the new currency and provide sufficient information. Several Slovak businesses have voluntarily pledged to observe the so-called Business Code of Ethics for the euro changeover. They have agreed to offer their customers, partners and citizens enough information and pledged not to misuse the currency conversion in any way for the purpose of personal financial gain.
I think that these steps will help us to trust in the common European project. I also believe that the European Parliament will vote for Slovakia's adoption of the European currency today.
(SK) The new currency is a turning point for the society and its citizens. Like any change, there are some concerns about its outcome. Knowing the situation in Slovakia, I am sure everything will turn out just fine and all worries will disappear a few months into 2009.
My confidence is based on two main elements. Firstly, it is generally known that Slovakia has fully met the Maastricht macro-economic criteria, which is proof of Slovakia's formal readiness to adopt the euro. Slovakia will also ensure sustainability of the criteria. What is more, the government, the parliament, the social partners and the entire society are making serious plans for solutions to practical problems that might accompany the currency changeover.
Dual pricing will be introduced everywhere, and the regular monitoring mechanism is ready so that the changeover to the euro cannot be misused. A number of other measures are also in place to give the citizens information and help with day-to-day difficulties in using the euro. I believe that from next year onwards Slovakia will be a model stable eurozone member; a problem-free showcase for the European Union.
(LT) I would like to congratulate the Commission on giving Slovakia the green light to join the euro area from 1 January next year. Slovakia's adoption of the euro is a great example to other states and an incentive to them to increase their efforts and adopt additional measures for achieving the convergence criteria.
Slovakia is to join the euro area at a time when the EU and the world as a whole are experiencing a very complicated economic situation, with rising fuel prices and growing inflation. Therefore, every country that is seeking membership of the euro area or is already an established member should learn from Slovakia's example.
I would also like to point out the fact that, with Slovakia about to become the 16th member of the euro area, it is essential to ensure that an efficient decision-making procedure is put in place for the European Central Bank's Governing Council. Alas, the final decision on the rotation system has not yet been made. I would like to point out the importance of not postponing the introduction of the rotation system until the number of members of the Management Board reaches 18 and making sure that it is implemented as soon as possible in view of both the preparations that Slovakia must carry out in order to join the euro area and the further expansion of the latter.
(MT) I would like to congratulate my colleague Mr Casa, who I know put a lot of work into preparing this report, and I wish him success. I would also like to congratulate Slovakia, which is about to adopt the euro. I come from a country that introduced the euro this year and I can assure everyone that, despite the difficulties and sacrifices that a country has to make in order to enter the euro area, it is surely a source of satisfaction and pride for such countries.
I would like to say that it is becoming clear in this discussion that it is possible to have a 'two-speed' Europe. I say this because last week there was a referendum in Ireland. Everyone knows the result. I think it is important to show that Europe can proceed at a different speed and it is also important that we start to consider this possibility for the future development of European integration.
(LT) Lithuania is a country that made a commitment in its Accession Agreement to adopt the euro. Every single time - that is, four times during our term - that we make a decision on whether to give the green light to one country or another to adopt the euro, we keep trying to upgrade the Maastricht criteria or explain them in a different way.
This tends to confirm the fact that we still have doubts regarding the implementation of these criteria. At the very beginning we, as representatives of Lithuania and representatives of other countries, suggested that these issues be dealt with on behalf and at the level of Parliament and the Council. However, all this time these suggestions have been turned down. Instead of sitting down to clarify the nuances and technicalities hindering the successful expansion of the euro area, we would rather play about by making separate, more or less of random decisions for each country.
I would like to point out that it is very clear that we must implement strict fiscal policy and that there is no way we might change our...
(The President cut off the speaker)
(CS) Mr President, the reason for the delays with the European unification project, accompanying the ratification of the new Treaty, is probably the fact that the prosperity brought to Europeans by the common internal market is already being taken for granted. It is a pity that our praise for the success of the Customs Union that is now celebrating its 40th anniversary is too quiet. The 10 years of successes and achievements of the common currency are also a reason to celebrate. By forcing governments to maintain budgetary discipline, the eurozone has created an admirably stable macro-economy, immune to all shocks in spite of globalisation. As a Czech Member of this Parliament, I want to congratulate Slovakia on its accession to the eurozone. The lion's share of this success belongs to Mr Dzurinda and the reforms he implemented five years ago. The left can now celebrate their success because when it entered into government it adopted membership of the eurozone as a national interest. Hopefully it will teach the Czech Eurosceptics a lesson and one day it will be the Slovaks who will be congratulating us. Sadly, this will take at least another five more years and possibly even longer.
(DE) Mr President, Slovakia has experienced an economic upturn and, after this very controversial debate about its fulfilment of the criteria, we will vote on whether it should join the euro area.
I would like to thank the rapporteur, Mr Casa, because in his report, he took into account the objections that were raised. The reform process and reflections on it do not come to an end when a country joins the euro area; rather, that is when the real challenge begins. Inflation is and will continue to be a problem in Slovakia. Not for nothing have there already been two revaluations - most recently of 17.65% - and I say in advance that before the exchange rate is finally set, there will be a further revaluation of the Slovak koruna. Therefore, we must all play our part to ensure that real convergence occurs. I hope that the Council and the Ministers of Finance take Parliament's concerns seriously and that the Commission will conduct an open discussion on the process in future.
Member of the Commission. - (CS) Ladies and gentlemen, Slovakia now has the opportunity to join the eurozone. This is possible because of the Slovak Republic's socio-economic results. Credit for this achievement is also due to all of Slovakia's successive governments and their firm focus on this issue. I think that the Slovak leadership has in general shown their will and ability to respond to the necessary changes. This opportunity is also due to the consistency of the European Union's policies and to the launch of the European project because Slovakia has accepted and met all the necessary criteria. This fact has opened the door for the adoption of the euro and no further doubts were expressed. In my opinion, this is a very important aspect. Enlarging the eurozone to include another country, Slovakia, will definitely lead to deeper European integration. It will not be just the Slovak Republic but also the European Union as a whole that will benefit from this deeper integration when this very successful and fast-developing economy joins.
Fears of inflation were mentioned in the debate. Of course, in some ways these fears are justified. On the other hand, there are equally potent arguments proving that the Slovak Government is consistent in its response and, at any rate, it is not in the interest of any government to set off inflation. Of course the risk of inflation exists, and this matter has been brought to the Slovak Government's attention in all documents and debates. Regarding the issue of revaluation of the Slovak currency, I must say that it always took place within the expected limits, within the framework of flexibility that each government, each country is allowed in this process in order be able to respond, in the best possible manner, to the extraordinary moment when the euro is adopted. This is not an everyday situation, an everyday affair. It is a truly extraordinary situation and the Member States must be allowed some room for manoeuvre. Although the final setting of the value will be a very serious goal and task, and although it will be an extraordinary operation, it will not be taking place for the first time. The eurozone has been enlarged before and this complicated expert operation has been carried out many times with adequate success.
Ladies and gentlemen, allow me to congratulate Slovakia on taking this big step and achieving this huge success. I also want to emphasise that this is clearly the result of the work of successive Slovak Governments and the understanding and will of the Slovak people.
I would like to thank all my fellow Members for the discussion. I agree that in this Parliament there is consensus about (the fact) that we all agree that Slovakia is ready to enter the euro area. In fact, there are some amendments that have secured the agreement of several political groups.
We have before us as speakers - before me, to be exact - a historic moment. We also have, as several Members have said, a club that not only accepts the largest and most developed countries, but also welcomes anyone who is prepared and ready to accept the rules of the European Union. Therefore, today we have an area that accepts anyone who meets all the criteria laid down in the Treaty. There is no doubt, as my fellow Members have rightly pointed out, that it was not easy for Slovakia, and it will not be easy for the country in the coming months.
I will end my speech by once again thanking all those who have helped me to arrive at this point and I sincerely hope that the Slovak people will be able to build on the success they have achieved up to now. I hope that, in the coming months and years, the same success that their country is making in a number of sectors will also be achieved by these people who have worked so hard to reach this very important level.
The debate is closed.
We shall now proceed to the vote.